         Case 6:20-cr-10059-JWB Document 1 Filed 09/09/20 Page 1 of 3




              UNITED STATES DISTRICT COURT
                                 District of Kansas
                                   (Wichita Docket)

UNITED STATES OF AMERICA,                       FILED UNDER SEAL

                    Plaintiff,

              v.                                CASE NO. 6:20-cr-10059-JWB-01-02

DANNY LEE BARKER, and
VALERIE ANN BARKER,

                    Defendants.


                                 INDICTMENT

THE GRAND JURY CHARGES:

                                     Count One
                              18 U.S.C. § 876(b) and §2
                       (Mailing Threatening Communication)

      On or about January 17, 2020, in the District of Kansas and elsewhere, the

defendants,

              DANNY LEE BARKER and VALERIE ANN BARKER,

with intent to extort from any person any money or other thing of value, did knowingly

deposit and cause to be delivered any communication containing any threat to kidnap any

person, namely, a member of the federal judiciary.

      In violation of Title 18, United States Code, Section 876(b) and 2.



                                            1
         Case 6:20-cr-10059-JWB Document 1 Filed 09/09/20 Page 2 of 3




                                     Count Two
                              18 U.S.C. § 876(b) and §2
                       (Mailing Threatening Communication)

      On or about March 30, 2020, in the District of Kansas and elsewhere, the defendants,

              DANNY LEE BARKER and VALERIE ANN BARKER,

with intent to extort from any person any money or other thing of value, did knowingly

deposit and cause to be delivered any communication containing any threat to kidnap any

person, namely, a member of the federal judiciary.

      In violation of Title 18, United States Code, Section 876(b) and 2.

                                    Count Three
                              18 U.S.C. § 876(b) and §2
                       (Mailing Threatening Communication)

      On or about April 13, 2020, in the District of Kansas and elsewhere, the defendants,

              DANNY LEE BARKER and VALERIE ANN BARKER,

with intent to extort from any person any money or other thing of value, did knowingly

deposit and cause to be delivered any communication containing any threat to kidnap any

person, namely, a member of the federal judiciary.

      In violation of Title 18, United States Code, Section 876(b) and 2.

                                                A TRUE BILL


September 9, 2020                               s/Foreperson
DATE                                            FOREPERSON OF THE GRAND JURY




                                            2
        Case 6:20-cr-10059-JWB Document 1 Filed 09/09/20 Page 3 of 3




/s/Stephen R. McAllister
STEPHEN R. McALLISTER, Ks. S. Ct. No. 15845
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Stephen.McAllister@usdoj.gov


                  It is requested that the trial be held in Wichita, KS




                                           3
